Citation Nr: 0837634	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for residuals of left 
leg and knee injury.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served in the United States Army during peacetime 
from February  1958 until separation in December 1959.  The 
veteran was honorably discharged.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office from 
the Winston-Salem, North Carolina Regional Office (RO).


FINDINGS OF FACT

1.  The  preponderance of the evidence is against a finding 
that any hearing loss disorder was present in service; that 
any current hearing loss disorder is related to service; and 
that any hearing loss disorder manifested itself to a 
compensable degree within a year following separation from 
active duty.

2.  The preponderance of the evidence is against a finding 
that any tinnitus disorder was present in service, or that 
any current tinnitus disorder is related to service.

3.  The  preponderance of the evidence is against a finding 
that any left leg and knee disorder was present in service; 
that any current left leg and knee disorder is related to 
service; and that any arthritis manifested itself to a 
compensable degree within a year following separation from 
active duty.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service, and service connection as a 
chronic disease may not be presumed to have been incurred 
during service. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.102, 3.159, 3.303 (2007).

3.  Left leg and left knee disorders were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§  1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in September 2004,  June 2005,  March 
2006, and February and September 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  These letters 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  As an initial matter, the 
Board notes that except for some "morning reports" 
correlating to the veteran's service period, service medical 
records in this case are unavailable and presumed destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  Attempts to obtain them were unsuccessful.  The RO 
has requested any additional service medical documents that 
the veteran might have in his possession.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case. 
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board is mindful 
of this obligation in its determinations below.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Analysis

The veteran claims entitlement to service connection for 
bilateral hearing loss, for tinnitus, and for residuals of 
left leg and knee injury.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  To establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2007).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

A.  Hearing Disorder And Tinnitus

In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  
 
The veteran is claiming entitlement to service connection for 
auditory disabilities of bilateral hearing loss and tinnitus.  
He attributes these to injury caused by noise exposure during 
his service.  As reflected in his formal claim, and in 
personal letters submitted to the RO and in the record, the 
veteran has attributed his claimed hearing loss to noise 
exposure in service while serving in Korea with the United 
States Army.  

Although the veteran stated in his claim that he had been 
diagnosed with a 40% hearing loss upon separation from the 
Army in 1959, that conclusion cannot be verified due to the 
loss of the necessary service medical records.  Of record are 
"morning reports" from the period of the veteran's service.  
These reports do not indicate any audiological disorders or 
problems.  

Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. 
§ 3.303(d), and the Court of Appeals for Veterans Claims' 
holding in Hensley, service connection may still be 
established if it is shown by medical evidence that a current 
hearing loss is related to service.  The veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  So if a hearing loss as defined under 38 
C.F.R. § 3.385 is shown after service, and that hearing loss 
is shown by medical evidence to be related to service, then 
VA can grant service connection for a hearing loss.  
Similarly, if a current tinnitus disorder is shown by medical 
evidence, and medical evidence shows such disorder is linked 
to service, then VA can grant service connection for that 
disability.

Records of medical treatment since service include reports of 
audiogram tests from private physicians conducted in February 
1993 and August 2004. The veteran underwent VA examination in 
2007.  

Both the private medical evaluations and the examination 
conducted by Veterans Affairs clearly showed that the veteran 
had a current hearing loss as defined under 38 C.F.R. § 
3.385; and that the veteran had a current tinnitus disorder.  
These records, however, do not provide evidence of a nexus 
between the diagnosed hearing loss and tinnitus, and service.  
Findings on the two private examinations do not address the 
question of when these disorders began, nor do they otherwise 
discuss or elaborate on the possibility of a causative nexus 
to service.  

The examiner from the VA examination, however, did provide an 
opinion as to the likelihood that the ear problems had their 
onset in service.  The examiner opined that "it is unlikely 
that a person would sustain such a considerable degree of 
hearing loss . . . at such a young age without medical 
consult.  It is the opinion of this examiner that the hearing 
loss is most likely secondary to this veteran's thirty five 
year career as a carpenter with only intermittent use of 
hearing protection."  There are no opinions to the contrary.

Although the examiner acknowledged that there "may be a 
service related overlay," he nonetheless concluded that 
without further documentation, he could not resolve the 
causality and nexus of the veteran's disorder "without 
resort to mere speculation."  Service connection may not be 
based on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Therefore, after review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus.  The earliest 
testing showing hearing loss and evidence of tinnitus was in 
1993, about 34 years after separation from service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The veteran essentially claims that due to service, he has 
both tinnitus and hearing loss of such severity as to meet 
the VA definition of a hearing loss disorder.  These 
assertions, standing alone, however, are insufficient to 
establish service connection for either claimed disorder.  
Though the veteran is competent to describe associated 
symptoms, he is not qualified to make a diagnosis or opinion 
as to etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Charles v. Principi, 16 Vet. App. 
370 (2002) (providing that ringing in the ears is capable of 
lay observation). 

In short, there is no evidence that a current hearing loss 
disability or tinnitus disability is causally connected to 
service.  The preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
for tinnitus.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Leg And Knee Claim

The veteran maintains that his left leg and left knee 
disorders were due to injury during service in the United 
States Army.  As discussed generally above, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As previously discussed in the analysis of the veteran's 
hearing loss/tinnitus claim, his service medical records in 
this case are unavailable and presumed destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  In 
cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare, supra.  See also, Layno, supra. (Where the 
veteran's service medical records have been destroyed or 
lost, there is a duty to advise the veteran to obtain other 
forms of evidence).  Furthermore, in such situations, the 
Board also has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
  
However, after a full review of the record, the Board finds 
that the preponderance of the evidence is against granting 
entitlement to service connection for a left leg/knee 
disorder.  "Morning reports" from the veteran's time in 
service do not reflect any leg/knee injury, disorder or 
treatment, and his statement that he underwent leg/knee 
surgery during service cannot be independently verified with 
any of the available evidence.  

After service, the first indication of any left leg or knee 
symptomatology is contained in VA medical records of the 
2000s.  These records include assessments of chronic knee 
pain, and most recently, in November 2006, an assessment of 
osteoarthritis, knee pain stable.  At that time the veteran 
reported having had a past history of leg surgery in Korea, 
however, there is no medical evidence to confirm this.  

Post-service medical records showing no indication of a left 
knee or leg injury until many years after service (in the 
2000s) are probative evidence against a nexus with service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  In this case, there is no 
medical evidence showing any left leg or knee problems until 
over four decades after the veteran left service.  In 
summary, the available evidence does not indicate that any 
left leg/knee problems developed in, or as a result of, 
military service. 

Thus, by a preponderance, the evidence is against the 
veteran's claim that his left leg/knee disabilities are 
related to service.  In reaching this determination, the 
Board does not question the belief of the veteran that the 
claimed disabilities are related to in-service injury.  The 
veteran, however, as a lay person, is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. at 520; see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, and since 
there is no medical evidence linking the veteran's left leg 
or left knee disorder to service, there is no basis upon 
which to establish service connection for either condition.

In conclusion, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim, 
and that there is no benefit of the doubt that could be 
resolved in his favor.  Therefore, based on the foregoing, 
service connection for left leg and knee disorder must be 
denied.
 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a hearing disorder is denied

Service connection for tinnitus is denied.

Service connection for residuals of a left leg and knee 
injury is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


